Title: To George Washington from Edmund Randolph, 7 July 1795
From: Randolph, Edmund
To: Washington, George


          
            July 7. 1795.
          
          E. Randolph, with respectful compliments to the President, feeling himself better to-day, has accepted Mr Adet’s proposal of a meeting this morning, which has been deferred by Mr Adet’s indisposition once, his mistake a second time, and E.R.’s disorder a third day—I shall see him at 9 o’clock.
          Unless the President shall contradict it, Colin Williamson’s letter will be sent to the commissioners. It can create no additional ill-blood against him; and it can be conveyed in terms, not countenancing his suspicions.
          
            P.S. De Saussure’s letter this moment received may perhaps be answered in substance thus; 1. that tho’ the nature of the duties of the mint, and the practice of the law are not incompatible, the time, due to both, may be so: 2. that as to the time the President will say nothing; expecting, that every officer not paying proper attention to his duty, would retire; 3. that future prospects are out of the question; each man must stand upon the display of his own talents, and take his chance for succeeding in his wishes of Office, according to his fitness, without the most distant obligation on government: and 4. that no man is compelled to continue in office, longer than he chooses. If he accepts, he must act immediately.
          
        